Citation Nr: 0837651	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the appellant is entitled to be recognized as the 
surviving spouse of the veteran for VA death benefits 
purposes.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.  The appellant maintains that the veteran died in 
February 2005 and is advancing this appeal as the veteran's 
surviving spouse (widow).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the RO 
that denied the appellant's claim for basic eligibility to 
Dependency and Indemnity Compensation (DIC), death pension, 
and accrued benefits.  The appellant perfected a timely 
appeal of this determination to the Board.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action, on her part, is required.


REMAND

Initially, the Board notes that all notification action 
needed to fairly adjudicate the appellant's request for basic 
eligibility to DIC, death pension, and accrued benefits has 
not been accomplished.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in a claim for DIC benefits, VA's 
notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, the claims file reflects that VCAA notice was not 
provided before the RO's denial in July 2006.  In an August 
2006 notice of disagreement (NOD), the appellant disagreed 
with the RO's finding that she and the veteran were divorced, 
indicating that she had no knowledge of any divorce.  She 
admitted that they had been separated for approximately 26 
years before his death due to the veteran's physical abuse of 
her and his development of a drug habit.  As a result of 
their separation, the veteran financially abandoned her and 
her three sons and maintained no contact with any of them.  
The appellant added that she continued to reside at the 
address where she was living at the time of their separation, 
and that she had never been served any papers regarding a 
divorce from the veteran.  

Subsequently, in letters dated in October 2006 and September 
2007, the RO asked the appellant to provide information about 
the circumstances surrounding the cause of the separation, 
asked her to furnish a copy of the most recent Social 
Security Administration (SSA) award letter, and provided 
notice as to how disability ratings and effective dates are 
assigned (if death benefits were granted), and the type of 
evidence that impacts these types of determinations, 
consistent with Dingess/Hartman.  In response, the appellant 
provided copies of a September 2007 SSA award letter and of 
her certificate of marriage.  

The appellant is not claiming that the veteran's cause of 
death was due to service.  In any event, in the absence of 
proof of the veteran's death, the appellant would not be 
entitled to any VA death benefits.  Here, it is unclear, 
however, whether the veteran is truly dead and, if deceased, 
when he died.  In a February 2005 VA Form 21-2008, 
Application for United States Flag for Burial Purposes, the 
veteran's sister indicated that the veteran's date of death 
was "10/18/2005" and that the date of burial was 
"2/24/2005", while the appellant, on a February 2006 VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable), indicated that the veteran's date of death was 
"2/18/05".  A copy of the veteran's certificate of death 
has not been associated with the record.

Here, except for the December 2006 Statement of the Case 
(SOC), where the RO provided the regulations governing 
entitlement to service connection for the cause of the 
veteran's death and to accrued benefits, the RO has failed to 
provide proper VCAA notice.  Such notice must inform the 
appellant of what information and evidence is necessary to 
substantiate claims for DIC under the provisions of 
38 U.S.C.A. § 1318, death pension, and accrued benefits, of 
what information and evidence VA will seek to provide, and 
what information and evidence the appellant is expected to 
provide.  In particular, the RO has not asked the appellant 
to provide a certified copy of the veteran's certificate of 
death.  This should be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate her claims for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318, death pension, and accrued 
benefits.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  In particular, the 
letter should specifically request that 
the appellant provide a certified copy of 
the veteran's certificate of death.

In addition, the letter should contain a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, 
consistent with Hupp (cited to and 
discussed above).

The letter should also clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim(s) within the one-year 
period).

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
claims in light of any additional 
evidence obtained.  If any determination 
remains unfavorable to the appellant, 
then she should be provided with a 
Supplemental SOC (SSOC) and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




